Judgment, Supreme Court, Bronx County, rendered November 30, 1978, convicting defendant on his plea of guilty of robbery in the first degree and sentencing him as a predicate felon to IVi to 15 years, unanimously affirmed. Defendant acknowledged at the plea that at the time of the robbery he had "displayed what appeared to be a revolver”. Although subsequent questioning by the court educed a claim that the weapon had been a toy pistol (see Penal Law, § 160.15, subd 4), defendant waived a right to claim legal insufficiency of the plea by failure to move to withdraw it or to raise a claim of the inadequacy of his counsel (People v Pascale, 48 NY2d 997). With the advice of counsel, defendant freely bargained for and was granted the plea and sentence in satisfaction of an indictment not only charging the crime pleaded to but also burglary in the first degree, rape in the first degree, robbery in the second degree, criminal possession of a weapon in the fourth degree, and criminal impersonation, charges which *609exposed him to a far lengthier sentence. Under such circumstances the interests of justice do not invoke a reversal. The bargain should be final. Concur—Birns, J. P., Sandler, Silverman, Bloom and Lynch, JJ.